Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to papers filed November 19, 2021. Applicant’s reply to the restriction/election requirement of September 20, 2021 has been entered. Claims 1, 3-9, 12, 14, 15, 17-21, 27, 29, 30, 36, and 37 have been amended; claims 2, 13, 16, 22-26, and 31-35 have been canceled; and claims 38-46 have been newly added. Claims 1, 3-12, 14, 15, 17-21, 27-30, and 36-46 are pending in the application. 
Priority
Applicant’s claim for the benefit of prior-filed WIPO International Application No. PCT/US2017/44814, filed August 1, 2017 under 35 U.S.C. 365(c), which claims the benefit of prior-filed U.S. Provisional Patent Application No. 62/369,585, filed August 1, 2016 under 35 U.S.C. 119(e), is acknowledged.
Election/Restrictions
Applicant’s election of Group I, claims 1 and 3-12, is acknowledged. Applicant’s elections of i) “4:1” as the species of shell-to-core molecular weight ratio, ii) “pH-responsive element” as the species of further nanoparticle structural element, iii) “farnesol” as the species of therapeutic agent, iv) “lactic acid” as the species of degradable tether, and v) “liquid” as the species of composition form are all also acknowledged. The Examiner has determined that claims 1, 3, and 6-12 read on the elected subject matter. 
without traverse (MPEP § 818.01(a)).
Election was made without traverse in the reply filed on November 19, 2021. Claims 1, 3, and 6-12 are currently under examination. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, and 6-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is directed to a nanoparticle with a shell-core structure, and stipulates that the core contains a “therapeutically effective amount” of some unspecified “therapeutic agent”. However, the claim never specifies what in fact is being treated, and thus one of ordinary skill in the art cannot definitively ascertain the metes and 
Claims 6, which depends from claim 1, stipulates that the composition “further comprises” a pH-responsive element such that the NPC is disassembled when the NPC is in a locally acidic pH environment. However, one of ordinary skill in the art would understand that the NPC of claim 1 already possesses this property. 
Claim 7, which depends from claim 1, stipulates in a wherein clause that “the NPC binds to the biofilm”. Claim 1, however, says nothing at all about biofilm. Moreover, claim 1 is directed to a composition, not to a process of using the composition. Hence, there is insufficient antecedent basis for this limitation in the claim. 
Claim 12 stipulates in a wherein clause that “the NPC is formulated into” one of the recited forms, e.g. liquid. The expression “the NPC is formulated into” is not precisely of the same scope as “the composition is in the form of”. One of ordinary skill in the art cannot definitively ascertain whether the claim is e.g. describing an intended use or potential application of the NPC, or rather whether the claim requires the composition to necessarily be in one of the enumerated forms.
Claims 3 and 6-12 are (also) indefinite for depending from an indefinite claim. 
Obviousness-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, and 6-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,566,247.
Applicant’s elected subject matter is directed to a composition (e.g. a liquid composition) comprising a nanoparticle comprising a poly (dimethylaminoethyl methacrylate) (i.e. pDMAEMA) shell and a poly (dimethylaminoethyl methacrylate-co-propylacrylic acid-co-butyl methacrylate) (i.e. p(DMAEMA-co-PAA-co-BMA)) core; wherein the core comprises farnesol (i.e. a therapeutic agent) linked to the core via a degradable lactic acid tether, and wherein the shell-to-core molecular weight ratio is e.g. 4:1. 
Claims 1-8 of U.S. Patent No. 9,566,247 are directed to a composition (e.g. a liquid composition) comprising a nanoparticle comprising a poly (dimethylaminoethyl methacrylate) (i.e. pDMAEMA) shell and a poly (dimethylaminoethyl methacrylate-co-propylacrylic acid-co-butyl methacrylate) (i.e. p(DMAEMA-co-PAA-co-BMA)) core; wherein the core comprises farnesol (i.e. a therapeutic agent) linked to the core via a degradable tether. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the disclosure of U.S. Patent No. 9,566,247 expressly discloses that by “degradable tether” is meant e.g. a lactic acid tether, and that the shell-to-core molecular weight ratio can be e.g. 4:1.
Claim Rejections - 35 USC § 103 (I and II)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
I. Claims 1, 3, 6-8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Horev et al. (ACS Nano. 2015; 9(3): 31 pages), in view of Creutz et al. (Macromolecules. 1998; 31: 681-689).
I. Applicant Claims
Applicant’s elected subject matter is directed to a composition comprising a nanoparticle comprising a poly (dimethylaminoethyl methacrylate) (i.e. pDMAEMA) shell and a poly (dimethylaminoethyl methacrylate-co-propylacrylic acid-co-butyl methacrylate) (i.e. p(DMAEMA-co-PAA-co-BMA)) core; wherein the core comprises farnesol (i.e. a therapeutic agent), and wherein the shell-to-core molecular weight ratio is 4:1. 
I. Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Horev et al. disclose a composition comprising a nanoparticle comprising a poly (dimethylaminoethyl methacrylate) (i.e. pDMAEMA) shell and a poly (dimethylaminoethyl methacrylate-co-propylacrylic acid-co-butyl methacrylate) (i.e. p(DMAEMA-co-PAA-co-BMA)) core; wherein the core comprises farnesol (i.e. a therapeutic agent), wherein the nanoparticle is intended to be disassembled in an acidic pH environment to release the therapeutic agent, and wherein the shell-to-core molecular weight ratio is e.g. 0.5. 
Creutz et al. disclose amphiphilic block copolymeric micelles with a shell-to-core (i.e. hydrophilic block to hydrophobic block) molecular weight ratio of about 1:1 to about 4:1, and further teach that the shell-to-core molecular weight ratio of amphiphilic block copolymeric micelles is a results-effective variable affecting the dynamic stability of the micelles in aqueous solution, more specifically that the higher the shell-to-core 
I. Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Horey et al. do not explicitly disclose that the shell-to-core molecular weight ratio is 4:1. This deficiency is cured by the teachings of Creutz et al.
I. Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Horey et al. and Creutz et al., outlined supra, to devise Applicant’s claimed composition. 
Horev et al. disclose a composition comprising micelles comprising amphiphilic block copolymers with a poly (dimethylaminoethyl methacrylate) (i.e. pDMAEMA) shell and a poly (dimethylaminoethyl methacrylate-co-propylacrylic acid-co-butyl methacrylate) (i.e. p(DMAEMA-co-PAA-co-BMA)) core; wherein the core comprises farnesol (i.e. a therapeutic agent), and wherein the shell-to-core molecular weight ratio is e.g. 0.5. However, Horev et al. teach that their nanoparticles are intended to undergo destabilization and disassembly at the acidic pH of the intended site of action to thereby rapidly release farnesol. Since Creutz et al. disclose that the shell-to-core molecular weight ratio of amphiphilic block copolymeric micelles is a results-effective variable affecting the dynamic stability of the micelles in aqueous solution, more specifically that the higher the shell-to-core molecular weight ratio, e.g. 4:1 as opposed to 1:1, the more readily the micelle unimers are able to escape into the bulk aqueous solution; one of et al. micelles, specifically by increasing the ratio to e.g. 4:1, to thus tune the dynamic stability of the micelles such that its easier for the micelle unimers to escape into the bulk aqueous solution, with the reasonable expectation that the resulting micelles will more readily undergo destabilization and disassembly at the acidic pH of the intended site of action to rapidly release farnesol.
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
II. Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Horev et al. (ACS Nano. 2015; 9(3): 31 pages), in view of Creutz et al. (Macromolecules. 1998; 31: 681-689) and Benoit et al. (Adv Funct Mater. 2007; 17(13): 2085-2093).
II. Applicant Claims
Applicant’s elected subject matter is directed to a composition comprising a nanoparticle comprising a poly (dimethylaminoethyl methacrylate) (i.e. pDMAEMA) shell and a poly (dimethylaminoethyl methacrylate-co-propylacrylic acid-co-butyl methacrylate) (i.e. p(DMAEMA-co-PAA-co-BMA)) core; wherein the core comprises a 
II. Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Horev et al. disclose a composition comprising a nanoparticle comprising a poly (dimethylaminoethyl methacrylate) (i.e. pDMAEMA) shell and a poly (dimethylaminoethyl methacrylate-co-propylacrylic acid-co-butyl methacrylate) (i.e. p(DMAEMA-co-PAA-co-BMA)) core; wherein the core comprises farnesol (i.e. a therapeutic agent), wherein the nanoparticle is intended to be disassembled in an acidic pH environment to release the therapeutic agent, and wherein the shell-to-core molecular weight ratio is e.g. 0.5. 
Creutz et al. disclose amphiphilic block copolymeric micelles with a shell-to-core (i.e. hydrophilic block to hydrophobic block) molecular weight ratio of about 1:1 to about 4:1, and further teach that the shell-to-core molecular weight ratio of amphiphilic block copolymeric micelles is a results-effective variable affecting the dynamic stability of the micelles in aqueous solution, more specifically that the higher the shell-to-core molecular weight ratio, the more readily the micelle unimers are able to escape into the bulk aqueous solution and to exchange between micelles. 
Benoit et al. disclose that therapeutic agents can be linked to macromolecular copolymeric monomers via a degradable lactic acid tether to fine tune the therapeutic agent release rate, and further disclose that the length of the lactic acid tether, as well as environmental cues acting on the tether, can contribute to controlling the release rate of the therapeutic agent. 
II. Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Horey et al. do not explicitly disclose that the shell-to-core molecular weight ratio is 1:1 to 12:1, and that the therapeutic agent (i.e. farnesol) is linked to the core via a degradable lactic acid tether. These deficiencies are cured by the teachings of Creutz et al. and Benoit et al.
II. Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Horey et al., Creutz et al., and Benoit et al., outlined supra, to devise Applicant’s presently claimed composition. 
Horev et al. disclose a composition comprising micelles comprising amphiphilic block copolymers with a poly (dimethylaminoethyl methacrylate) (i.e. pDMAEMA) shell and a poly (dimethylaminoethyl methacrylate-co-propylacrylic acid-co-butyl methacrylate) (i.e. p(DMAEMA-co-PAA-co-BMA)) core; wherein the core comprises farnesol (i.e. a therapeutic agent), and wherein the shell-to-core molecular weight ratio is e.g. 0.5. However, Horev et al. teach that their nanoparticles are intended to undergo destabilization and disassembly at the acidic pH of the intended site of action to thereby rapidly release farnesol. Since Creutz et al. disclose that the shell-to-core molecular weight ratio of amphiphilic block copolymeric micelles is a results-effective variable affecting the dynamic stability of the micelles in aqueous solution, more specifically that the higher the shell-to-core molecular weight ratio, e.g. 4:1 as opposed to 1:1, the more et al. disclose that therapeutic agents can be linked to macromolecular copolymeric monomers via a degradable lactic acid tether to fine tune the therapeutic agent release rate via the length of the lactic acid tether, as well as environmental cues acting on the tether; one of ordinary skill in the arty would thus be motivated to optimize the shell-to-core molecular weight ratio of the Horey et al. micelles, specifically by increasing the ratio to e.g. 4:1, to thus tune the dynamic stability of the micelles such that its easier for the micelle unimers to escape into the bulk aqueous solution, and to link the therapeutic agent to the core via a degradable lactic acid tether; with the reasonable expectation that the resulting micelles will more readily undergo destabilization and disassembly at the acidic pH of the intended site of action to rapidly release farnesol, which release rate is further fine-tuned by the via the length of the lactic acid tether, as well as environmental cues acting on the tether.
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
No claims are allowed.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617